Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 4, 2007                                                                                            Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131517(13)(14)(15)(17)(19)(21)(22)(23)                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  IN RE CERTIFIED QUESTION FROM
  THE FOURTEENTH COURT OF
  APPEALS DISTRICT OF TEXAS,
  _____________________________________
  GLENN MILLER, ESTATE OF CAROLYN
  MILLER, SHAWN DEAN, JOHN ROLAND,
  and ALMA ROLAND,
            Plaintiffs,
                                                                    SC: 131517
  v                                                                 CA-14: 14-05-00026-CV
                                                                    239th DC: 15077*JG01
  FORD MOTOR COMPANY,
             Defendant.
  _____________________________________


                 On order of the Chief Justice, the motions by appellees for extension of the
  time for filing their brief and for immediate consideration of the motion are GRANTED.
  Motions by Michigan Defense Trial Counsel, the International Union of Bricklayers and
  Allied Craftworkers, Trowell Trades, Local 1 of Michigan and the Coalition for
  Litigation Justice et al for leave to file briefs amicus curiae are considered and they are
  GRANTED. Motions to admit Victor E. Schwartz, Mark A Behrens and Christopher E.
  Appeal pro hoc vice are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 4, 2007                         _________________________________________
                                                                               Clerk